Citation Nr: 0421069	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  04-15 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether there was clear an unmistakable error in an August 
1989 rating decision that assigned an initial 10 percent 
rating for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to October 
1945, May 1946 to July 1948 and from July 1950 to March 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.


FINDINGS OF FACT

1.  In an August 1989 rating decision, the RO granted the 
veteran's claim for service connection for left ear tinnitus 
and assigned a 10 percent evaluation, effective September 
1988.

2.  While the veteran contends that the RO erred in August 
1989 when it failed to assign separate 10 percent ratings for 
tinnitus in each ear, he has not established, without debate, 
that the correct dates, as they were known then, were not 
before the RO; that the RO ignored or incorrectly applied the 
applicable statutory and regulatory provisions existing at 
the rime; or that, but for any such alleged error, the 
outcome of the decision would have been different.


CONCLUSION OF LAW

1.  The August 1989 RO decision that granted service 
connection for left ear tinnitus is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2003).

2.  Clear and unmistakable error in the August 1989 rating 
decision has not been established. 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a)(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Since a question as to the presence or absence of CUE must be 
resolved, the issue is legal in nature, and its outcome is 
determined by the interpretation and application of the law 
and regulations rather than by consideration of conflicting 
or disputed evidence.  The United States Court of Appeals for 
Veterans Claims (CAVC) has held that the VCAA does not affect 
matters on appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001). Smith v. Gober, 14 Vet. App. 227, 231-32 (2002); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law). Consequently, the VCAA is not applicable as 
to this issue.

The Board notes that the notice and development provisions of 
the VCAA do not apply.  See Parker v. Principi, 15 Vet. App. 
407 (2002).  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Analysis

In determining whether the August 1989 rating decision that 
granted a 10 percent for left ear tinnitus, was clearly and 
unmistakably erroneous, the following three-prong test is 
used: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-4 (1992).  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Following written notification in July 1989 of the June 1989 
decision that granted service connection for left ear 
tinnitus and assigned an initial 10 percent evaluation, the 
veteran did not appeal the decision; therefore, that decision 
became final as to the evidence then considered.  See 
38 U.S.C.A. § 7105 (West 2002).   See also, 38 C.F.R. 
§ 20.302, 20.1103 (2003).  Under the provisions of 38 C.F.R. 
§ 3.105(a), previous determinations that are final and 
binding will be accepted as correct in the absence of CUE; 
however, if the evidence establishes clear and unmistakable 
error , the prior decision will be reversed and amended.

There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger.   See Grover v. West, 12 
Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 
474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994); Damrel V. Brown, 6 Vet. App. 242, 245 (1994); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" 
language in Russell. A disagreement with how the RO evaluated 
the facts is inadequate to raise a claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).

The veteran and his representative assert that the RO erred 
by not assigning the veteran separate 10 percent rating 
evaluations for tinnitus in each ear under the provisions of 
38 C.F.R. § 4.25(b).  

The provisions of 38 C.F.R. § 4.25(b) state in pertinent 
part:  "Except as otherwise provided in this schedule, the 
disabilities arising from a single disease entity, e.g. 
arthritis, multiple sclerosis, cerebrovascular accident, etc. 
are to be rated separately[,] as are all other disabling 
conditions, if any."  38 C.F.R. § 4.25(b) (2003). 

The veteran and his representative's argument essentially 
boils down to an alleged error of law, i.e., that the 
statutory or regulatory provisions extant at the time of the 
rating decision were incorrectly applied; or in this case, 
were not applied at all.

Although the law is clear that in claims of clear and 
unmistakable error a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question, see Russell v. Principi, 3 
Vet. App. 310, 313-4 (1992), it would be helpful in this case 
to note the regulatory changes that were made to Diagnostic 
Code 6260.  

For the period prior to June 10, 1999, the schedular criteria 
provided for a maximum 10 percent rating for tinnitus that 
was persistent as a symptom of head injury, concussion or 
acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260.  
The Board notes that the original grant of service connection 
was in August 1989 for left ear tinnitus, wherein a 10 
percent disability evaluation was assigned, with which the 
veteran did not file an appeal, and the decision became 
final.

For the period from June 10, 1999, to June 12, 2003, 
Diagnostic Code 6260 provided that if tinnitus is shown to be 
recurrent, a maximum 10 percent evaluation is warranted.  The 
criteria in effect during this period removed the earlier 
requirement that tinnitus be a symptom of either a head 
injury, a concussion, or of acoustic trauma.  38 C.F.R. § 
4.87, Diagnostic Code 6260 (in effect from June 10, 1999, to 
June 12, 2003).  

As a side note, the United States Court of Appeals for 
Veterans Claims (Court) issued an opinion in Wanner v. 
Principi, 17 Vet. App. 4 (2003) that the trauma requirement 
contained in pre-1999 Diagnostic Code 6260 was "in violation 
of a statutory right" and "not in accordance with law" 
pursuant to 38 U.S.C.A.         § 7261(a)(3)(C) and (A) 
respectively.  The Court then invalidated the trauma 
requirement in pre-1999 Diagnostic Code 6260.  Wanner, 17 
Vet. App. at 17-18.  However, the United States Court for the 
Federal Circuit (Federal Circuit) reversed this decision by 
finding that the Court acted outside its jurisdiction by 
invalidating the trauma requirement.  See Wanner v Principi, 
03-7169 (Fed. Cir. June 2, 2004).

Under the regulations in effect from June 13, 2003, a 
disability of tinnitus, recurrent warrants an evaluation of 
10 percent.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  
Note (1) of this code provides that a separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  Note (2) provides that a single evaluation is to be 
assigned for recurrent tinnitus, whether the sound is 
perceived in one ear or both ears, or in the head.  Note (3) 
provides that objective tinnitus (in which the sound is 
audible to other people and has a definable cause that may or 
may not be pathologic) is not evaluated under this diagnostic 
code, but as part of any underlying condition causing it.  38 
C.F.R. § 4.87 (2003).

Also, in VAOPGCPREC 2-2003 (May 22, 2003), the VA General 
Counsel held that Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  The General Counsel held that separate ratings 
for tinnitus for each ear may not be assigned under DC 6260 
or any other diagnostic code.  The Board is bound by 
precedent opinions of VA's General Counsel.  38 U.S.C.A. § 
7104(c). 

While the present criteria under Code 6260 clearly prohibits 
separate ratings for tinnitus bilaterally, there is no 
disputing that at the time the RO rendered the August 1989 
rating decision, this prohibition was not clearly laid out.  
Nonetheless, the Board cannot conclude that the RO committed 
clear and unmistakable error by failing to assign the veteran 
separate ratings for tinnitus in each ear.  In other words, 
it has not been shown that the RO's failure to apply separate 
ratings for the veteran's tinnitus for each ear was an 
undebatable error and the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  

To the contrary, the application of § 4.25(b) in evaluating 
tinnitus claims is quite debatable.  In Wanner v. Principi, 
17 Vet. App. 4 (2003) (which has since been reversed on 
grounds other than 38 C.F.R. § 4.25(b) as noted above; see 
Wanner v Principi, 03-7169 (Fed. Cir. June 2, 2004)), the 
Court found that the Board had failed to adequately address § 
4.25(b) in rating the veteran's tinnitus and remanded the 
matter to the Board for such consideration.  However, the 
Court went on to note the following:  "It is unclear whether 
the 'all other disabling conditions' language in § 4.25(b) 
refers to 'all' such disabling conditions generally or if 
that phrase is intended to refer to 'disabilities arising 
from a single disease entity.'  The Court went on to state 
that "[t]he Board should consider this matter in 
readjudicating the appellant's claim."  

It is thus evident that the application of 38 C.F.R. § 
4.25(b) in rating tinnitus claims is not clear.  It is not 
clear presently, and it certainly was not clear back in 1989.  
Accordingly, the Board does not accept the premise that the 
RO undebatedly erred by not applying 38 C.F.R. § 4.25(b) when 
it assigned the veteran a 10 percent rating for left ear 
tinnitus.  The Board further notes the evidence at the time 
of the August 1989 rating decision is completely devoid of 
any complaint or diagnosis of tinnitus, right ear, or 
bilateral tinnitus.  Consequently, the record extant at the 
time of the August 1989 RO decision does not establish a 
finding of bilateral tinnitus that is undebatable.

In light of the above, the Board finds that the veteran has 
failed to establish a valid claim of CUE, and thus his claim 
must be denied due to the absence of legal merit under the 
law.  See Luallen, 9 Vet. App. at 96; Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).




ORDER

The appeal is denied.




	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans 
Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision 
based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting new 
and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on the 
first page of this decision) to file a Notice of Appeal with the 
United States Court of Appeals for Veterans Claims.  If you also 
want to file a motion for reconsideration or a motion to vacate, 
you will still have time to appeal to the Court.  As long as you 
file your motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 days 
from the date the BVA decides the motion for reconsideration or the 
motion to vacate to appeal to the Court.  You should know that even 
if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to waive 
the filing fee if payment would cause financial hardship), and 
other matters covered by the Court's rules directly from the Court. 
You can also get this information from the Court's web site on the 
Internet at www.vetapp.uscourts.gov, and you can download forms 
directly from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new 
and material military service records have been discovered that 
apply to your appeal. If the BVA has decided more than one issue, 
be sure to tell us which issue(s) you want reconsidered. Send your 
letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 
(RS) 
 4597
Page 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking 
the BVA to vacate any part of this decision by writing a letter to 
the BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you were 
not provided a Statement of the Case or Supplemental Statement of 
the Case, or you did not get a personal hearing that you requested. 
You can also file a motion to vacate any part of this decision on 
the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, 
the Board places no time limit on filing a motion to vacate, and 
you can do this at any time. However, if you also plan to appeal 
this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion asking 
that the Board revise this decision if you believe that the 
decision is based on "clear and unmistakable error" (CUE).  Send 
this motion to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a private 
attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so by 
writing directly to the Court.  Upon request, the Court will 
provide you with a state-by-state listing of persons admitted to 
practice before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except 
for a claim involving a home or small business VA loan under 
Chapter 37 of title 38, United States Code, attorneys or agents 
cannot charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a fee 
for representing you before VA in most situations.  An attorney can 
also charge you for representing you before the Court.  VA cannot 
pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 
(RS) 
 4597
Page 2



